Name: 2014/469/EU: Council Decision taken by common accord with the President of the Commission, of 17 July 2014 appointing a Member of the European Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-07-18

 18.7.2014 EN Official Journal of the European Union L 212/16 COUNCIL DECISION taken by common accord with the President of the Commission, of 17 July 2014 appointing a Member of the European Commission (2014/469/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the second paragraph of Article 246 thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) On 9 February 2010, the European Council adopted Decision 2010/80/EU (2) appointing the European Commission for the period until 31 October 2014. (2) In a letter dated 18 June 2014, Mr JosÃ © Manuel DURÃ O BARROSO, President of the Commission, informed the Council that Mr Janusz LEWANDOWSKI had resigned from his post as a Member of the Commission with effect from 30 June 2014. (3) In accordance with the second paragraph of Article 246 of the Treaty on the Functioning of the European Union, a vacancy caused by resignation is to be filled for the remainder of the Member's term of office by a new Member of the same nationality. (4) A new Member of the Commission should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 By common accord with Mr JosÃ © Manuel DURÃ O BARROSO, President of the Commission, the Council appoints Mr Jacek DOMINIK as Member of the Commission for the remainder of the term of office which runs until 31 October 2014. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 July 2014. For the Council The President S. GOZI (1) Opinion of 16 July 2014 (not yet published in the Official Journal). (2) OJ L 38, 11.2.2010, p. 7.